



COURT OF APPEAL FOR ONTARIO

CITATION: Cochrane v. Kawartha Lakes (Police Services Board),

2014 ONCA 860

DATE: 20141202

DOCKET: C58598

Blair, Rouleau and Pepall JJ.A.

BETWEEN

Lynda Cochrane

Plaintiff (Appellant)

and

City
    of Kawartha Lakes Police Services Board, John

Hagarthy,
    Will Herbert,

Paul Richards and Carrie
    Jenkins

Defendants (Respondents)

Shawn McNamara, for the appellant

Kevin McGivney and Natalie Kolos, for the respondents

Heard: November 28, 2014

On appeal from the judgment of Associate Chief Justice Frank
    N. Marrocco of the Superior Court of Justice, dated March 3, 2014.

APPEAL BOOK ENDORSEMENT

[1]

While we fully appreciate the anxiety of the appellant in the
    circumstances, we see no basis for interfering with the decision of the motion
    judge to grant summary judgment dismissing the action.

[2]

It is not necessary to address whether the police owed a private duty of
    care to the appellant because, even if that were the case, there is no basis
    for a negligence claim on the evidence. The principle allegation is that the
    police conducted a negligent investigation resulting in the failure to send the
    needle to be tested for communicable diseases. However, the police made
    inquiries about testing the needle, as requested by the appellant, both at the
    time in 2009 and again in 2012. The universal reply from all sources was that
    such testing was not possible or was unreliable. There was no conflicting
    evidence on this. Given the evidence that testing the needle was not possible
    or would lead to misleading results, the police failure to test could not form
    the basis for negligence because no damages flowed from it.

[3]

The appeal is therefore dismissed.

[4]

Costs to the respondent fixed in the amount of $5,000 all inclusive in
    accordance with the agreement of counsel.


